                                           Case 3:18-cv-07393-JSC Document 195 Filed 04/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       INTERNATIONAL SWIMMING                            Case No. 18-cv-07394-JSC
                                           LEAGUE, LTD,                                      Case No. 18-cv-07393-JSC
                                   8                    Plaintiff,
                                   9              v.                                         ORDER RE: SPECIAL MASTER AND
                                                                                             FINA PRESIDENT’S DEPOSITION
                                  10
                                           FÉDÉRATION INTERNATIONALE DE                      Re: Dkt. No. 288
                                  11       NATATION,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                           THOMAS A. SHIELDS, et al.,
                                  13
                                                        Plaintiff,
                                  14
                                                  v.
                                  15
                                           FÉDÉRATION INTERNATIONALE DE
                                  16       NATATION,
                                  17                    Defendant.
                                  18
                                  19
                                               Before the Court is the parties’ joint discovery dispute letter brief regarding the deposition
                                  20
                                       of FINA President Julio Maglione. (Dkt. No. 288.)1 Plaintiffs seek a bilingual Special Master to
                                  21   compel Mr. Maglione to answer questions instead of “evading them and providing non-responsive
                                  22   and meandering testimony.” (Id. at 4.) After carefully considering the parties’ letter brief, the
                                  23   Court determines that oral argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), and DENIES
                                  24   Plaintiffs’ request. Plaintiffs have taken 4 hours of Mr. Maglione’s deposition, “including the time
                                  25   to translate all questions and answers[,]” and argue that some of this time has been consumed by
                                  26
                                  27   1
                                         Record citations are to material in the Electronic Case File (“ECF”) in International Swimming
                                  28   League, LTD v. Fédération Internationale De Natation, Case No. 18-cv-07394-JSC; pinpoint
                                       citations are to the ECF-generated page numbers at the top of the documents.
                                          Case 3:18-cv-07393-JSC Document 195 Filed 04/07/21 Page 2 of 2




                                   1   Mr. Maglione’s testimony where, for instance, “he claimed that he was disappointed, concerned,

                                   2   sad, and puzzled regarding the failed October MOU regarding the Torino event.” (Id. at 4-5.)

                                   3   Simply because Mr. Maglione requires a translator and provides answers Plaintiffs characterize as

                                   4   “meandering” does not mean “there [is] not alternative to the Special Master.” (Id. at 4.) As

                                   5   such, Plaintiffs’ request for a Special Master for any continued deposition of Mr. Maglione is

                                   6   DENIED.

                                   7          IT IS SO ORDERED.

                                   8   Dated: April 7, 2021

                                   9

                                  10
                                                                                                   JACQUELINE SCOTT CORLEY
                                  11                                                               United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
